Title: To George Washington from Major Justus Christoph de Meibom, 7 February 1780
From: Meibom, Justus Christoph de
To: Washington, George


          
            Sir.
            Lancaster [Pa.] Februar. 7th 1780.
          
          About nine months ago I did myself the honour to apply to Your Excellency for leave to send an officer into New York in order to bring out our pay and cloathing. Your Excellency was pleased to give me for answer, that circumstances would not admitt of complying with my request for that time All my endeavours to transact my business in writing having prouved ineffectual to this very time; I find myself under necessity to trouble, Your Excellency with repeating my former request. Knowing, Your Excellency’s generosity in granting to prisoners of war any advantages, compatible with their situation, I beg the favour to send an Officer upon his parole into the British lines for forty days, in order to bring out our pay, without which, we do not know [how], either to subsist any longer, or to satisfy our creditors in case an exchange should take place. I cannot omitt mentioning; that the corps of Brunswic Officers residing in Lancaster, in whose name I have the honour to address myself to Your Excellency, is, to my knowledge the only one, that has not before sent an officer into the British lines; all the other corps, British as well as Hessians having not been deny’d this favour. I flatter myself not to make my humble request at an unseasonable time, understanding that a Hessian Major from Reading has just now been indulged with leave to go in. With greatest respect I have the honour to remain Sir Your Excellency’s most obedient and most humble servant.
          
            Just. Christoph de Meibom Major
          
        